UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                         )
CHERLYN PHILLIPS,                        )
                                         )
              Plaintiff,                 )
                                         )
      v.                                 )       Civil Action No. 16-cv-0621-TSC
                                         )
JEH CHARLES JOHNSON et al.,              )
                                         )
              Defendants.                )
                                         )
                                         )


                              MEMORANDUM OPINION

      In a complaint filed pro se in the United States District Court for the Eastern

District of New York, plaintiff alleges that in July 2011, the U.S. Department of

Homeland Security breached the settlement agreement reached in November 2010

governing her separation from employment. (See Compl., ECF No. 1.) Plaintiff seeks

$1.7 million in compensatory damages and an unspecified amount of “tort damages.”

(Id. at ECF p. 7.) Because of the location of the alleged events, the complaint, filed on

December 15, 2015, was transferred to this Court. (See Mar. 31, 2016 Transfer Order,

ECF No. 5.)

      On August 23, 2016, defendants filed a Motion to Dismiss under Rule 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure (ECF No. 11). Plaintiff was

ordered to respond to the motion by October 7, 2016, or risk summary dismissal of the

case on what would be treated as a conceded motion. (See Aug. 30, 2016 Order, ECF

No. 12.) Plaintiff has not complied with the order, and she has not sought additional



                                             1
time to comply. Therefore, the Court finds that plaintiff has conceded defendants’ valid

arguments for dismissal. Particularly, plaintiff has not refuted that (1) the claim for tort

damages is time-barred under the two-year statute of limitations set by the Federal Tort

Claims Act (“FTCA”) (Def.’s Mem. of P. & A. at 6-7, ECF No. 11-1); (2) the FTCA

bars certain claims alleged in the complaint (id. at 7-10); and (3) jurisdiction is lacking

over the claim arising from the settlement agreement previously adjudicated by the

Merit Systems Protection Board (id. at 10-12). Consequently, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.



Date: October 17, 2016
                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                             2